Exhibit 10.1
CONSULTING AGREEMENT


THE AGREEMENT is made and entered into as of this 25th day of April, 2016 by and
between Code Rebel Corp hereinafter referred to as "Client" or “Company”,
located at 77 Hookele Street #102, Kahului, Hawaii 96732 and SLD Capital Corp, a
Pennsylvania Company with its principal place of business at 1220 Mirabeau Lane,
Gladwyne, PA 19035, hereinafter referred to as "Consultant".


RECITALS
 
WHEREAS, the Consultant possesses skills, knowledge and qualifications
beneficial to the Client.


WHEREAS, in the operation of Client’s business affairs, the Client is in need of
the services which Consultant provides and wishes to enter into a business
arrangement with Consultant to provide such services.


IN CONSIDERATION of the promises and mutual covenants hereby contained, it is
hereby agreed as follows and will confirm the arrangements, terms and conditions
pursuant to which Consultant has been retained to serve as a business consultant
to Client on a nonexclusive basis as an independent contractor. The undersigned
hereby agree to the following terms and conditions:


AGREEMENTS


 
1.
Terms of Contract. This Agreement will become effective April 25, 2016 and will
continue in effect for a period of twelve (12) months unless earlier terminated
pursuant to Section 4 of this Agreement.



 
2.
Services to be Performed by Independent Contractor/Consultant



 
2.1
Duties of Consultant. Consultant agrees to provide general business consulting
to Client. The Consultant will provide such consulting services and advice
pertaining to the Client’s business affairs as the Client may from time to time
reasonably request. Per the Client’s request, the Consultant will provide Client
with the benefits of its reasonable judgment and efforts regarding the
following: corporate structures, general business policy, joint ventures, lines
of credit, factoring facilities, strategic business planning, including alliance
partnerships, acquisitions, and mergers.
 

 
2.2
Independent Contractor Status. It is the express intention of the parties that
Consultant be an independent contractor and not an employee, agent, joint
venture or partner of Client. Client shall have no right to and shall not
control the manner or prescribe the method by which Consultant performs the
above described services. Consultant shall be entirely and solely responsible
for its own actions and the actions of its agents, employees or partners while
engaged in the performance of services required by this Agreement. Nothing in
this Agreement shall be interpreted or construed as creating or establishing the
relationship of employer and employee between Client and Consultant or any
employee or agent of Consultant. Both parties acknowledge that Consultant is not
an employee for state or federal income tax purposes and Consultant specifically
agrees that is shall be exclusively liable for the payment of all income taxes,
or other state or Federal taxes that are due as a result of receipt of any
consideration for the performance of services required by this Agreement.
Consultant agrees that any such consideration is not subject to withholding by
the Client for payment of any taxes and Consultant directs Client not to
withhold any sums for the consideration paid to Consultant for the services
provided hereunder. Consultant shall retain the right to perform services for
others during the term of this Agreement. Nothing herein shall constitute
Consultant as an employee or agent of the Client, except to such extent as might
hereinafter be agreed, Consultant shall not have the authority to obligate or
commit the Client in any matter whatsoever.



 
-1-

--------------------------------------------------------------------------------

 

  2.3
Use of Employees of Contractor. Consultant may, at its own expense, use any
employees or subcontractors, as it deems necessary to perform the services
required by Consultant by this Agreement. Client may not control, direct or
supervise Consultant and/or its employees or subcontractors in the performance
of those services.
 

  2.4
Expense. Consultant shall bear out-of-pocket costs and expenses incident to
performing the Consulting Services, without a right of reimbursement from the
Client unless such expenses are pre-approved by the Client.
 

  2.5
Available Time. Consultant shall make available such time as it, in its sole
discretion, shall deem appropriate for the performance of its obligation under
this Agreement.
 

3.
Compensation.

 
 

   3.1
Consideration. Client and Consultant agree that SLD Capital Corp shall receive
Two Hundred Fifty Thousand (250,000) shares of restricted 144 common stock of
Code Rebel Corp. The Two Hundred Fifty Thousand (250,000) shares shall be paid
to SLD Capital Corp upon the signing of this agreement and shall be considered
fully paid and non-assessable. Code Rebel Corp agrees that it shall provide the
Client and Code Rebel Corp transfer agent with a 144 opinion letter for the
resale of the Two Hundred Fifty Thousand restricted shares held by SLD Capital
Corp within two weeks of receiving a request for legend removal, after the six
month holding period. In addition to the above, SLD Capital Corp shall receive a
warrant certificate to purchase Two Hundred Fifty Thousand (250,000) shares of
Code Rebel Corp common stock. The warrants shall have a strike price of $2.25
per share and shall have an exercise period of five (5) years and may be
exercised on a cashless basis. The Two Hundred Fifty Thousand (250,000) warrants
shall be considered full paid and non-assessable upon the signing of this
agreement.
 
   3.2 Assignment and Termination. This Agreement shall not be assignable by any
party.

 
4.
Termination Agreement

 

   4.1
Termination on Notice. Notwithstanding any other provisions of this Agreement,
Client may terminate this Agreement at any time by giving seven (7) days written
notice to the Consultant. Upon Consultant receiving 7 days written notification
of termination of this Agreement by Client, it is to receive full payment for
services and expenses as stated in item 2.4, 3.1 and 3.2 of this Agreement.
Unless otherwise terminated as provided in this Agreement, this Agreement will
continue in force for a period of twelve (12) months.
 
   4.2
Termination on Occurrence of Stated Event. This Agreement will terminate
automatically on the occurrence of the following event:
 
   (a)
 (b)
bankruptcy or insolvency of Client
non-payment or performance as stated in this Agreement by Client

 
5.
Confidentiality. During the Term of this Agreement and thereafter, the
Consultant shall keep confidential the Client’s trade secrets, information,
ideas, knowledge and papers pertaining to the affairs of the Client. Without
limiting the generality of the foregoing, such trade secrets shall include: the
identity of the Client's customers, suppliers and prospective customers and
suppliers; the identity of the Client’s creditors and other sources of
financing; the Client's estimating and costing procedures and the cost and gross
prices charged by the Client for its products; the prices or other consideration
charged to or required of the Client by any of its suppliers or potential
suppliers; the Client's sales and promotional policies; and all information
relating to entertainment programs or properties being produced or otherwise
developed by the Client. The Consultant shall not reveal said trade secretes to
others except in the proper exercise of its duties for the Client, or use their
knowledge thereof in any way that would be detrimental to the interest of the
Client, unless compelled to disclose such information by judicial or
administrative process; provided, however, that the divulging of information
shall not be a breach of this Agreement to the extent that such information was
(i) previously known by the party to which it is divulged, (ii) already in the
public domain, all through no fault of the Consultant, or (iii) required to be
disclosed by Consultant pursuant to judicial or governmental order. The
Consultant shall also treat all information pertaining to the affairs of the
Client's suppliers and customers and prospective customers and suppliers as
confidential trade secrets of such customers and suppliers and prospective
customers.



 
-2-

--------------------------------------------------------------------------------

 
 
6. Consultant's Liability. In the absence of gross negligence or willful
misconduct on the part of the Consultant or the Consultant's breach of any terms
of this Agreement, the Consultant shall not be liable to the Client or to any
officer, director, employee, stockholder or creditor of the Client, for any act
or omission in the course of or in connection with the rendering or providing of
services hereunder. Except in those cases where the gross negligence or willful
misconduct of the Consultant or the breach by the Consultant of any terms of
this Agreement is alleged and proven, the Client agrees to defend, indemnify,
and hold the Consultant harmless from and against any and all reasonable costs,
expenses and liability (including reasonable attorney's fees paid in the defense
of the Consultant) which may in any way result from services rendered by the
Consultant pursuant to or in any connection with this Agreement. This
indemnification expressly excludes any and all damages as a result of any
actions or statements, on behalf of the Client, made by the Consultant without
the prior approval or authorization of the Client.


7. Client's Liability. The Consultant agrees to defend, indemnify, and hold the
Client harmless from and against any and all reasonable costs, expenses and
liability (including reasonable attorney's fees paid in defense of the Client)
which may in any way result pursuant to its gross negligence or willful
misconduct or in any connection with any actions taken or statements made, on
behalf of the Client, without the prior approval or authorization of the Client
or which are otherwise in violation of applicable law.


8. Entire Agreement. This Agreement embodies the entire agreement and
understanding between the Client and the Consultant and supersedes any and all
negotiations, prior discussions and preliminary and prior agreements and
understandings related to the primary subject matter hereof. This Agreement
shall not be modified except by written instrument duly executed by each of the
parties hereto.


9. Waiver. No waiver of any of the provisions of this Agreement shall be deemed,
or shall constitute a waiver of any other provisions, nor shall any waiver
constitute a continuing wavier. No waiver shall be binding unless executed in
writing by the party making the waiver.


10. Assignment and Binding Effect. This Agreement and the rights hereunder may
not be assigned by the parties (except by operation of law, merger,
consolidation, and sale of assets) and shall be binding upon and inure to the
benefit of the parties and their respective successors, assigns and legal
representatives.


11. Severability. Every provision of this Agreement is intended to be severable.
If any term or provision hereof is deemed unlawful or invalid for any reason
whatsoever, such unlawfulness or invalidity shall not affect the validity of
this Agreement.


12. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Pennsylvania. Any litigation arising
hereunder shall be initiated only in the state of Pennsylvania. The prevailing
party shall be entitled to recover its attorney’s fees and costs. This Agreement
shall not be construed against either party hereto in the event of any
ambiguities


13. Headings. The headings of this Agreement are inserted solely for the
convenience of reference and are not part of, and are not intended to govern,
limit or aid in the construction of any term or provision hereof.


14. Further Acts. Each party agrees to perform any further acts and execute and
deliver any further documents that may be reasonably necessary to carry out the
provisions and intent of this Agreement.


15. Acknowledgment Concerning Counsel. Each party acknowledges that it had the
opportunity to employ separate and independent counsel of its own choosing in
connection with this Agreement.


16. Independent Contractor Status. There is no relationship, partnership,
agency, employment, franchise or joint venture between the parties. The parties
have no authority to bind the other or incur any obligations on their behalf.


 
-3-

--------------------------------------------------------------------------------

 
 
17. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.


CODE REBEL CORP


BY: /s/ Arben Kryeziu DATE: April 25, 2016
Arben Kryeziu, CEO


SLD CAPITAL CORP


BY: /s/ Steven Rosner DATE: April 25, 2016
Steven Rosner, President
-4-


--------------------------------------------------------------------------------